Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 1 of 20 PageID #: 10
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 2 of 20 PageID #: 11
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 3 of 20 PageID #: 12
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 4 of 20 PageID #: 13
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 5 of 20 PageID #: 14
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 6 of 20 PageID #: 15
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 7 of 20 PageID #: 16
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 8 of 20 PageID #: 17
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 9 of 20 PageID #: 18
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 10 of 20 PageID #: 19
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 11 of 20 PageID #: 20
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 12 of 20 PageID #: 21
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 13 of 20 PageID #: 22
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 14 of 20 PageID #: 23
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 15 of 20 PageID #: 24
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 16 of 20 PageID #: 25
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 17 of 20 PageID #: 26
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 18 of 20 PageID #: 27
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 19 of 20 PageID #: 28




                                     REDAC
                                     TED REDACTE
                                          D
Case 3:20-cv-00099 Document 1-2 Filed 02/03/20 Page 20 of 20 PageID #: 29




                                 REDAC
                                 TED
                                 REDACTED
